915 F.2d 1573
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Dale Wayne HOLCOMB, Defendant-Appellant.
No. 89-2032.
United States Court of Appeals, Sixth Circuit.
Oct. 2, 1990.

Before MILBURN, BOGGS and SUHRHEINRICH, Circuit Judges.

ORDER

1
Dale Wayne Holcomb, a federal prisoner, appeals his conviction on six counts of failure to file tax returns.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Holcomb was convicted, following a jury trial at which he proceeded pro se with stand-by counsel, of all counts of an indictment charging him with failure to file tax returns for the years 1982 through 1987.  He received one year consecutive sentences on the first five counts, and a concurrent seven months on the final count, as well as one year of supervised release and a special assessment of one hundred dollars.  On appeal, Holcomb argues that the trial court erred in denying his motion to dismiss the indictment, denying his motion for acquittal, denying the admission of an exhibit, and denying certain of defendant's requested jury instructions.


3
Upon consideration, we find the allegations of error meritless.  The most significant issue concerns the jury instructions;  however, the district court did not abuse its discretion in denying Holcomb's requests.   See United States v. Dunn, 805 F.2d 1275, 1283 (6th Cir.1986).  The conviction is accordingly affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.